Citation Nr: 0529373	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status/post ligament repair and meniscectomy with collateral 
instability, chronic synovitis, and degenerative arthritis, 
right knee.

2.  Entitlement to an extension of a temporary total 
disability rating for a period of convalescence beyond 
December 1, 1999, based on left ankle surgery, under the 
provisions of 38 C.F.R. § 4.30.

3.  Entitlement to a special monthly compensation by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

This case was remanded by the Board in December 2003 for 
further development and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain, stiffness, and weakness; 
objective findings for the right knee include limited range 
of motion, but no ankylosis. 

2.  The veteran underwent an open left ankle debridement in 
August 1999.

3.  The statement from a VA physician in December 1999 
indicated that the veteran required three additional months 
of convalescence.

4.  The evidence does not show that the veteran required the 
assistance of another person in meeting his daily needs such 
as dressing and attending to the wants of nature for the 
period from October 2000 to February 2001; nor does the 
evidence show that he currently requires assistance in 
meeting his daily needs.

5.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor has he been shown to be 
substantially confined to his home by reason of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for status/post ligament repair and meniscectomy with 
collateral instability, chronic synovitis, and degenerative 
arthritis, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2005).

2.  The criteria for entitlement to an extension of a 
temporary total disability rating for a period of 
convalescence based on left ankle surgery under the 
provisions of 38 C.F.R. § 4.30 have been met; a temporary 
total rating is granted from December 1, 1999, until March 1, 
2000.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 
4.30 (2005).

3.  The criteria for special monthly compensation by reason 
of the need for regular aid and attendance of another person 
or by reason of being housebound have not been met.  
38 U.S.C.A. §§ 1114, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 30 Percent for a 
Right Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

A higher than 30 percent rating is not available under DC 
5257 (subluxation and instability), DC 5258 (dislocation of 
cartilage), DC 5259 (removal of cartilage), or DC 5260 
(limitation of flexion).  Therefore, there is no basis for a 
higher than the current 30 percent rating under any of these 
diagnostic codes, regardless of the level of disability.  

In order for the veteran to receive a rating higher than 30 
percent for his right knee disability, the medical evidence 
must show either of the following:

?	ankylosis in flexion between 10 degrees and 20 degrees 
(DC 5256); or
?	limitation of extension of the leg to 30 degrees (DC 
5261).

After a careful review of the medical evidence of record, the 
claim is denied.

First, clinical findings do not disclose that the veteran has 
ankylosis of the right knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  In the April 2004 VA 
joints examination report, range of motion was noted as 
flexion (misidentified as extension) to 107 degrees (with 140 
degrees as anatomically normal) and extension to 10 degrees 
(with 0 degrees as anatomically normal).  

This finding is consistent with a November 2001 VA 
examination which showed flexion to 115 degrees and extension 
to within two or three degrees of normal.  Moreover, a 
December 2000 VA examination reflected range of motion of the 
right knee from 5 degrees to 140 degrees (essentially 
normal).  Therefore, while limitation of motion has worsened 
over the years, there is no fixation or stiffening of the 
right knee joint as evidenced by the level of range of 
motion, and no basis for a higher rating.   

Next, while a higher rating could be available under DC 5261 
(limitation of extension), the veteran's right knee extension 
motion does not warrant a higher evaluation at this time.  
Specifically, a 40 percent rating requires that extension be 
limited to 30 degrees.  At his most limited, the veteran's 
extension was reported at 10 degrees.  

This evidence is consistent with outpatient treatment records 
and the prior VA examinations in November 2001 (showing 
extension within two to three degrees of normal) and December 
2000 (showing essentially normal extension).  Since a higher 
than 30 percent rating would require more severe limitation 
of motion of flexion, there is no basis for a higher rating 
under DC 5261.

Because the most recent VA examination report indicated that 
there was no lateral instability and Lachman's sign was 
negative, which is consistent with the November 2001 and 
December 2000 VA examinations, the Board finds that 
compensation for the veteran's right knee disability is 
anticipated for limitation of motion and a separate 
compensable rating for arthritis is not warranted.

II.  Entitlement to an Extension of a Temporary Total 
Disability Rating for Left Ankle Surgery

At an October 2001 personal hearing, the veteran testified 
that he underwent a "clean out" procedure on his left ankle 
in August 1999.  He indicated that the surgery temporarily 
delayed the need for a left ankle replacement, which was 
performed in October 2000.  He was granted a temporary total 
rating after the August 1999 surgery through December 1, 
1999.  He maintained that he needed an extension of the 
temporary total rating until the left ankle replacement in 
October 2000.

Under the provisions of 38 C.F.R. § 4.30, a total rating may 
be granted following hospital discharge, when it is 
established by report at hospital discharge, that entitlement 
is warranted effective from the date of hospital admission, 
and continuing for a period of one, two, or three months from 
the first day of the month following such hospital discharge 
if the hospital treatment of the service-connected disability 
results in:

(1) surgery necessitating post hospital 
convalescence; the initial grant of a 
total rating will be limited to one month 
with one or two extensions of periods of 
one month each in exceptional cases; 

(2) surgery with severe postoperative 
residuals shown at hospital discharge, 
such as incompletely healed surgical 
wounds, stumps of recent amputations, 
therapeutic immobilization of one major 
joint or more, application of a body 
cast, or the necessity for house 
confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  
Initial grants may be for one, two or 
three months; 

(3) immobilization by cast, without 
surgery, of one major joint or more shown 
at hospital discharge or performed on an 
outpatient basis with initial grants of 
one, two or three months.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has determined that the inability to 
return to any employment would, in fact, show a need for 
continuing convalescence under 38 C.F.R. § 4.30.  Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995).

Medical records reveal that the veteran underwent an open 
left ankle debridement in August 1999.  He was admitted for 
observation status overnight and was discharged the following 
day without complications.  He was cleared for sedentary work 
in December 1999; nonetheless, a statement from a VA 
physician dated in December 1999 indicated that the veteran 
needed three additional months of convalescence.  A January 
2000 VA examination indicated that the veteran was unemployed 
because of recent ankle surgery, although he could perform 
sedentary work.  

While the RO granted convalescence benefits from August 1999 
to December 1999, the Board finds that the veteran is 
entitled to a temporary total rating for an additional three 
months, from December 1, 1999, to March 1, 2000, as ordered 
by his physician.    

However, the Board finds that the evidence does not support a 
determination that the veteran is entitled to a temporary 
total rating beyond March 1, 2000.  Specifically, while the 
veteran continued to complain of left ankle pain, the medical 
evidence does not show that any physician prescribed on-going 
convalescence.  Because the need for any additional period of 
convalescence has not been established by a medical report, 
the claim for a temporary total rating beyond March 1, 2000, 
is denied.

III.  Entitlement to a Special Monthly Compensation For Aid 
and Attendance or Housebound

At an October 2001 personal hearing, the veteran testified 
that he needed aid and attendance for a period from October 
2000 to February 2001, after undergoing a total ankle 
replacement.  Parenthetically, the Board notes that he was 
assigned a 100 percent temporary total rating subsequent to 
his left total ankle arthroplasty.  He maintains that he paid 
of the wife of a friend to assist him after surgery.

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2005).  The 
criteria for establishing the need for aid and attendance is 
set forth in 38 C.F.R. § 3.352(a).  

Specifically, the provisions of § 3.352(a) include whether 
the veteran is unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable; whether he requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances with the aid of another; inability to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  "Bedridden" will be a 
proper basis for the determination under this section.  

For the purposes of this section, "bedridden" constitutes a 
condition which through its essential character actually 
requires that an individual remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed bedrest for a lesser or greater portion of the day 
will not suffice.  It is only necessary that the evidence 
establish he is so helpless as to need regular aid and 
attendance; not that there be a constant need.  

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Veterans Claims Court 
has held that it is logical to infer there is a threshold 
requirement that "at least one of the enumerated factors be 
present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2005).

After review of the evidence of record, the Board finds that 
entitlement to additional compensation on the basis of the 
need for aid and attendance or due to housebound status has 
not been established.  

Specifically, while the Board recognizes the impact of the 
veteran's disabilities upon his life, the criteria for 
granting special monthly compensation benefits are quite 
specific.  That is, the need for additional compensation must 
essentially impair the veteran's daily living.

In a December 2000 VA examination, the veteran complained of 
progressive right knee pain and was being considered for a 
total knee replacement.  He walked with a limp and used a 
cane and could move around the examining room, mount and 
dismount from the examining table, and rise from supine to 
sitting - all apparently without assistance.

A December 2000 outpatient treatment note reflected that the 
veteran was "making excellent progress" and still had pain 
but much less than prior to surgery.  His motion was 
"excellent" and X-rays were "good."  

In an August 2001 outpatient treatment record, the veteran 
related that he was doing well since surgery with occasional 
pain in the left ankle, relieved with ibuprofen.  His gait 
was steady with no assistance and he had good range of motion 
of the left ankle.

In an April 2004 aid and attendance examination, it was noted 
that the veteran drove himself to the examination in an 
automobile.  He was not hospitalized but complained of poor 
mobility.  He was in no acute distress, had no restriction of 
the upper extremities, was limited by degenerative joint 
disease of the right knee, but could drive and perform 
activities of daily living.  He cooked and was able to do 
housework.  He walked one block without assistance and could 
leave his home at will.  He used a cane and knee brace.

While the veteran is limited in his physical activity, he did 
not previously and does not currently satisfy the criteria 
for special monthly compensation in that he can dress and 
undress himself, can keep himself ordinarily clean and 
presentable, does not need assistance adjusting his right 
knee brace, can feed himself, and can care for the wants of 
nature.  

There is no indication in the record that the veteran needs 
the assistance of another person on a regular basis for any 
of his daily needs or to protect himself from hazards or 
dangers incident to his daily environment.  Moreover, since 
he attended the examination on his own, he is obviously not 
bedridden for purposes of analysis under this section.  

In view of these findings, the Board concludes that the 
veteran's service-connected disabilities are not shown by the 
evidence to debilitate him to such an extent that he requires 
the regular aid and attendance of another person as specified 
by the criteria in 38 C.F.R. § 3.352(a).  Accordingly, the 
veteran does not qualify for special monthly compensation 
based on the need for regular aid and attendance.

With respect to housebound benefits, the veteran does not 
meet the threshold criteria of having a single service-
connected disability rated as 100 percent and additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  In this case, he is service-connected 
for a right knee disability, rated at 30 percent, and for a 
left ankle disability, rated at 20 percent.  Moreover, the 
evidence clearly shows that he is able to leave his home at 
will without the assistance of another.  Therefore, 
entitlement to special monthly compensation on the basis of 
being housebound is not warranted.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in February 2002 and March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SOCs) was provided to the veteran in 
February 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in January 2000, 
December 2000, November 2001, and April 2004.  The available 
medical evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for status/post ligament repair and meniscectomy with 
collateral instability, chronic synovitis, and degenerative 
arthritis, right knee, is denied.

Entitlement to a temporary total disability rating for a 
period of convalescence based on left ankle surgery under the 
provisions of 38 C.F.R. § 4.30 is granted for the period from 
December 1, 1999, to March 1, 2000.

The claim for entitlement to a special monthly compensation 
by reason of the need for regular aid and attendance of 
another person or by reason of being housebound is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


